Citation Nr: 1747179	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, April 2012 and December 2013 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

In April 2016, as pertaining to his lumbar spine and neuropathy claims, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In September 2016, the Board reopened the appeal for service connection for peripheral neuropathy of the right and left lower extremities and remanded this appeal and the issue of entitlement to service connection for a lumbar spine disorder for further development.  Regrettably, additional development is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Treatment notes from the Veteran's VA medical center in Panama City, Florida and a March 2017 VA examination report include the Veteran's accounts of receiving disability benefits from the Social Security Administration since 2012 due to a spine disability.  These records are reasonably relevant to the Veteran's claim and should be obtained on remand.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In September 2016, the Board remanded the neuropathy and spine claims to obtain outstanding records and to obtain an opinion as to whether the Veteran's peripheral neuropathy was related to his service.  

The Veteran was afforded a VA examination of the spine in March 2017.  Following review of the record and examination of the Veteran, the examiner concluded that the Veteran's lumbar spine degenerative disc was less likely than not caused by or related to an in-service lumbar strain.  The examiner noted that there was a gap of about twenty-five years before the Veteran's lumbar strain and the diagnosis of lumbar degenerative disc disease in 2010.  In so finding, however, the examiner failed to note that the Veteran has reported that he experienced back pain prior to 2010.  A November 2016 VA medical opinion similarly notes that peripheral neuropathy was diagnosed over twenty years after service and the examiner effectively dismissed the Veteran's statements describing earlier symptoms as the Veteran is not qualified to provide a diagnosis of peripheral neuropathy.  The Board notes that the Veteran's lay statements may support a later diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Further, while the March 2017 VA examiner cited an April 2005 treatment note which found the Veteran's decreased sensation in both feet was possibly due to alcohol use, this finding does not adequately determine whether the Veteran's neuropathy condition is related to service as it fails to describe the Veteran's in-service injuries to the feet and fails to provide a complete rationale.  

Regrettably, as the findings described are inadequate, new examinations are necessary.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Finally, the Veteran's last VA examination for hearing loss was conducted in September 2014.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Thus, the Veteran should be provided with another VA examination to determine the current nature and severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating any award of disability benefits, if made.

2.  After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination with respect to his service connection claims for a lumbar spine disorder and lower extremity peripheral neuropathy.  

The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  

All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

a)  The appropriate examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's lumbar spine disorder is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

b)  The appropriate examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's right and/or left lower extremity peripheral neuropathy is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service.

Each examiner should explain the reasoning for his or her opinion including a description of the evidence relied upon and rejected in reaching the opinion.  As part of his or her explanation, the examiner is requested to discuss the Veteran's lay statements of continuous symptoms since service.

3.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.

4.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed. Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




